Case 3:19-cv-00449-DPJ-FKB Document 2 Filed 06/26/19 Page 1 of 1

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Mississippi

Stacy Taylor
Plaintiff

v. Civil ActionNo. 3:19cv449DPJ-FKB

Peco Foods, Inc.
Defendant

Ne ee ee a

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Peco Foods, Inc.
Registered Agent: C T Corporation System
631 Lakeland Drive, East
Flowood, Mississippi 39232

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: WATSON & NORRIS, PLLC

Louis H. Watson, Jr.,Esquire
1880 Lakeland Drive, Suite G
Jackson, MS 39216-4972

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
‘You also must file your answer or motion with the court,

Date: (o- Ale- OO { {

 
